DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are currently pending.
Claims 4 and 13 are withdrawn from consideration.

Response to Amendments
Applicant’s amendments filed 10/06/2021 have been entered.
Claim 1 has been amended.
The Section 103 rejections have been withdrawn in view of Applicant’s amendments. However, a new Section 103 rejection has been implemented in view of Applicant’s amendments.
The Double Patenting rejection has been updated to reflect Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-12, and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 6-16 of copending Application No. 16/344275 (herein referred to as ‘275). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-4, 6-16 of ‘275 read on claims 1-3, 5-12, and 14-17 of the current application. It is further noted that elected Fig. 4 of the current application is the same structure as Fig. 4 in ‘275. Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al. (US 2013/0295357 A1) in view of Nagashima et al. (US 4,901,476 A).
Regarding claims 1 and 11-12,
Cleary teaches an automotive glazing unit of a vehicle, the automotive glazing comprising a glazing being curved and laminated and comprising at least an exterior glass sheet (12), an interior glass sheet (16), and a polymer interlayer (14, a plastic sheet) located between the exterior and interior glass sheets (Cleary: abstract; Fig. 4; par. 0005, 0052, 0055, and 0059). Each of the interior and exterior glass sheets has a peripheral edge face as they are glazings for a window. The interior glass sheet may have undergone a chemical tempering operation as it may be chemically strengthened (Cleary: abstract; par. 0055). The interior glass sheet may have a thickness in the range of from 0.5 mm to 1.5 mm which is within the claimed range of from 0.40 to 2.10 mm, and the narrower range of 0.40 to 1.80 mm and the narrower range of 0.40 to 1.60 mm (Clearly: par. 0055). The edge face of the interior glass sheet is located beyond the edge face of said plastic sheet and beyond the edge face of said exterior glass sheet over at least one portion of the length of the edge face of said interior glass sheet as shown in the annotated Figure 4 below.

    PNG
    media_image1.png
    346
    382
    media_image1.png
    Greyscale

Cleary is silent towards the automotive glazing unit explicitly comprising a system configured to allow said glazing to be moved translationally with respect to a door of said vehicle.
Nagashima a window pane structure for an automobile, comprising a glazing (7) and a system configured to allow said glazing to be moved translationally with respect to a door of said vehicle as the glazing is a window pane for use in a car door (Nagashima: abstract; Figs. 1-13; col. 1, lin. 33-57, col. 2, lin. 9-46). Thus, it is known in the art to couple window glazings with a system configured to allow said glazing to be moved translationally with respect to a door in a vehicle to give the window the ability to open and close for the intended applications.
Cleary and Nagashima are in the corresponding field of window glazings for use in automobile. Therefore, it would have been obvious to one of ordinary skill in the art to utilize the glazing of Cleary with a system configured to allow said glazing to be moved translationally with respect to a door of a vehicle to give the glazing the added functions desired in a vehicle door window as taught by Nagashima.
Regarding claims 6-8,
Cleary in view of Nagashima teach the glazing unit required by claim 1. Cleary further teaches the edge of the interior glass sheet lies beyond the edge face of the plastic sheet and beyond the edge face of the exterior glass sheet at least in a top portion and a bottom portion of said glazing unit as shown in the annotated Figure 4 above and is depicted as extending over one portion only of the length of the edge face of said interior glass sheet.

Claims 2-3, 5, 9-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary in view of Nagashima and in further view of Yoshizawa (US 6,361,101 B1).
Regarding claims 2-3, 5, 9-10, and 14-17,
Cleary and Nagashima teach the glazing unit required by claim 1.Cleary does not explicitly teach wherein a protective layer is placed on at least one portion of the length of the edge face of said interior glass sheet which is located beyond the edge face of said plastic sheet and beyond the edge face of the exterior sheet that is a plastic part that extends a distance/centripetal offset of from 3 to 30 mm of an exterior face of the interior glass sheet in which said distance remains constant along a length.
Yoshizawa teaches a laminated glass for use in an automobile comprising an exterior glass sheet (2), a plastic sheet (4), and an interior glass sheet (3) (Yoshizawa: Figs. 1-5; abstract; col. 8, lin. 20-52). The laminated glass may further comprise a supportive member (5 or 15, a protective layer) composed of a thermoplastic resin (a plastic part) that covers the edge face of the interior glass sheet which is located beyond the edge face of said plastic sheet and beyond the edge face of the exterior glass sheet (Yoshizawa: Figs. 4 and 5; col. 8, lin. 26-61). The protective layer extends over a distance against the exterior face of the interior glass sheet and/or against an interior face of said interior glass sheet. The distance may be considered constant as it is not described as changing distances with respect to the area in which the faces of the interior glass sheet are covered. 
Yoshizawa and Cleary are in the corresponding field of laminated glass for use in automobile windows. Therefore, it would have been obvious to add the protective layer of Yoshizawa to the edge face of the interior glass sheet of Cleary to provide improved support for the function and security of the window of Cleary.
The stepped structure with the protective layer may also be considered a centripetal offset and when combined with Yoshizawa would result in the annotated Figure 4 of Cleary having the stepped structure with the internal glass sheet that extends across the entirety of a “top portion” 
Cleary and Yoshizawa are silent towards the distance/centripetal offset of the protective layer being from 3.0 to 30.0 mm. However, Yoshizawa does teach that only the internal glass sheet is supported by the support structure with a step structure being utilized opening to support the function as a movable window while providing safety functions (Yoshizawa: col. 6, lin. 1-51).
Nagashima further teaches the edge face of said interior glass sheet (11) includes an elastic strip (a protective layer, 15) on at least one portion of the length of the edge face of said interior glass sheet which is located beyond the edge face of the plastic sheet and beyond the edge face of said exterior glass sheet as shown in Figures 5-10 and 13 (Nagashima: Figs. 5-10 and 13; col. 3, lin. 1-15). Nagashima teaches the protective layer is located in the area of a “stepped peripheral edge” of the glazing unit which has considerable physical strength to protect against external force such as from a pick handled by a car thief (Nagashima: abstract; col. 3, lin. 22-45). The distance of said elastic strip (may be considered a centripetal offset as it is offset from the center of the glazing unit due the elastic strip having a thickness different from said edge faces of the glazing unit) can be considered to remain constant on the exterior face of said interior glass sheet and/or the interior face of said interior glass sheet as the elastic strength is not described to vary along said edge.
Therefore, one of ordinary skill in the art would be motivated adjust the edge structure, such as the claimed distance/centripetal offset range, to improve the mechanical strength to provide improved anti-theft properties of the glazing unit as it is within the skill of one of .

Claims 2-3, 5, 9-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary in view of Nagashima and in further view of Yoshizawa and in further view of Ohlenforst et al. (US 4,775,570 A).
Regarding claims 2-3, 5, 9-10, and 14-17,
Cleary and Nagashima teach the glazing unit required by claim 1.Cleary does not explicitly teach wherein a protective layer is placed on at least one portion of the length of the edge face of said interior glass sheet which is located beyond the edge face of said plastic sheet and beyond the edge face of the exterior sheet that is a plastic part that extends a distance/centripetal offset of from 3 to 30 mm of an exterior face of the interior glass sheet in which said distance remains constant along a length.
Yoshizawa teaches a laminated glass for use in an automobile comprising an exterior glass sheet (2), a plastic sheet (4), and an interior glass sheet (3) (Yoshizawa: Figs. 1-5; abstract; col. 8, lin. 20-52). The laminated glass may further comprise a supportive member (5 or 15, a protective layer) composed of a thermoplastic resin (a plastic part) that covers the edge face of the interior glass sheet which is located beyond the edge face of said plastic sheet and beyond the edge face of the exterior glass sheet (Yoshizawa: Figs. 4 and 5; col. 8, lin. 26-61
Yoshizawa and Cleary are in the corresponding field of laminated glass for use in automobile windows. Therefore, it would have been obvious to add the protective layer of Yoshizawa to the edge face of the interior glass sheet of Cleary to provide improved support for the function and security of the window of Cleary.
The stepped structure with the protective layer may also be considered a centripetal offset and when combined with Yoshizawa would result in the annotated Figure 4 of Cleary having the stepped structure with the internal glass sheet that extends across the entirety of a “top portion” as any portion at the top such as the top left corner of said figure may be considered “a top portion” and along one portion of a single lateral sedge.
Cleary and Yoshizawa are silent towards the distance/centripetal offset of the protective layer being from 3.0 to 30.0 mm. However, Yoshizawa does teach that only the internal glass sheet is supported by the support structure with a step structure being utilized opening to support the function as a movable window while providing safety functions (Yoshizawa: col. 6, lin. 1-51).
Nagashima further teaches the edge face of said interior glass sheet (11) includes an elastic strip (a protective layer, 15) on at least one portion of the length of the edge face of said interior glass sheet which is located beyond the edge face of the plastic sheet and beyond the edge face of said exterior glass sheet as shown in Figures 5-10 and 13 (Nagashima: Figs. 5-10 and 13; col. 3, lin. 1-15). Nagashima teaches the protective layer is located in the area of a “stepped peripheral edge” of the glazing unit which has considerable physical strength to protect against external force such as from a pick handled by a car thief (Nagashima: abstract; col. 3, lin. 22-45). The distance of said elastic strip (may be considered a centripetal offset as it is offset from the center of the glazing unit due the elastic strip having a thickness different from said 
Therefore, one of ordinary skill in the art would be motivated adjust the edge structure, such as the claimed distance/centripetal offset range, to improve the mechanical strength to provide improved anti-theft properties of the glazing unit as it is within the skill of one of ordinary skill of the art to change the size/proportion and shape, lacking criticality. See MPEP 2144.04 IV A and B.
Additionally, Ohlenforst teaches a laminated glass pane (a glazing unit) for use as a window in an automobile (Ohlenforst: abstract; col. 1, lin. 7-15).  The glazing unit comprises an profile strip (2, corresponds to a protective layer) composed of a rubber-elastic plastic material which extends across an internal or external edge face of a glass pane at a distance “L” which is slightly larger than distance “B” wherein the distance (or a centripetal offset) overlaps with the claimed range of from 3.0 and 30.0 mm as can be discerned by one of ordinary skill in the art given the thickness of the facing being 0.5 to 1 mm, the spacing “A” of being 1 to 5 mm between ribs (5) which are depicted as 3 ribs having two spacings as shown in Fig. 1 to provide a profile edge that is resilient that is appropriately sized to provide a suitable profile frame for use in an automobile window frame (Ohlenforst: Fig. 1; col. 2, lin. 44-68 – col. 3, lin. 1-28 and 35-50). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Cleary, Nagashima, Yoshizawa, and Ohlenforst are in the corresponding field of laminated window glazings for use in automobiles. Therefore, it would be obvious to configure .

Response to Arguments
Applicant’s arguments filed 10/06/2021 are moot as they do not pertain to the updated rejections of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783